DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding provisional application 63/069,319, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2, element 154; Fig. 4, element 712.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0091, line 4, refers to “memory 1222 of the controller 122 in Fig. 1B”, however, Fig. 1B does not illustrate such elements.  The examiner suggests correcting this disclosure to refer to main memory 520 or static memory 530, processor 510, in Figure 5.
Paragraph 0091, 3rd-to-last line, “blu-ray disk” should read “Blu-ray disk”
Appropriate correction is required.
Paragraph 0119, line 3, “microphone n” should read “microphone in”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-9 pertain to the abstract idea of recording an agreement, which is a commercial or legal interaction.  MPEP 2106.04(a)(2) II.B.
Claim 1 recites receiving a safe word, receiving voice signatures from first and second users, exchanging a unique code (e.g., a QR code), storing audio related to the recorded agreement, and providing access to the recorded audio.  Under the broadest reasonable interpretation, the claimed limitations are merely steps pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices).  The claimed process attempts to automate a standard human practice of recording important or sworn statements such as with a tape recorder. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites generic computer components (e.g., first and second electronic communication devices) at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea. 
Claims 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to record an agreement between individuals amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the digital recording/archiving of data and manual processes being automated do not amount to significantly more than an abstract idea.  MPEP 2106.05(a) I provides the following applicable examples that courts have indicated are not sufficient to show that claims do not amount to significantly more than the judicial exception:
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)
Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747
Therefore, claim 1 is not patent eligible.
Claims 2-8 depend from claim 1 and do not remedy the deficiencies noted with respect to claim 1 (as set forth below) and are therefore rejected on the same grounds as claim 1 above.
Claim 2 depends from claim 1 and recites receiving information about the 2nd user before receiving the voice signature of the first user.  Under the broadest reasonable interpretation, the claimed limitation is merely a step in the process pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices).  Accordingly, the claim recites an abstract idea.
Claims 3-5 each depend from claim 1 and recite aspects of displaying a unique code, which may be a quick response (QR) code with an embedded deep link to an IP address (claim 3), where the code may be scanned by a camera (claim 4), and where the code may automatically direct a device to an online application store (claim 5).  Under the broadest reasonable interpretation, the claimed limitations are merely steps in the process pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices), where these limitations facilitate a common platform for recording the agreement.  Accordingly, the claims recite an abstract idea.
Claim 6 depends from claim 1 and recites prompting for a voice signature based on receiving acceptance of the terms of use. Under the broadest reasonable interpretation, the claimed limitation is merely a step in the process pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices), where this limitation facilitates receiving a voice signature after the terms of use for the consent platform are accepted.  Accordingly, the claim recites an abstract idea.
Claims 7 and 8 each depend from claim 1 and recite streaming audio recordings and using first and second predetermined trigger words to stop audio recording. Under the broadest reasonable interpretation, the claimed limitations are merely steps in the process pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices), where these limitations provide details about how audio recordings related to the agreement are recorded.  Accordingly, the claims recite an abstract idea.
With respect to claims 2-8, this judicial exception is not integrated into a practical application. In particular, the claims only recites generic computer components (e.g., first and second electronic communication devices) at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Claims 2-8 are directed to an abstract idea. 
Claims 2-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to record an agreement between individuals amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the digital recording/archiving of data and manual processes being automated do not amount to significantly more than an abstract idea.  MPEP 2106.05(a) I. Claims 2-8 are not patent eligible.
Claim 9 recites receiving a safe word, receiving voice signatures from first and second users, exchanging a unique code (e.g., a QR code), storing audio related to the recorded agreement, and providing access to the recorded audio.  Under the broadest reasonable interpretation, the claimed limitations are merely steps pertaining to the abstract idea of recording an agreement between two individuals using generic computer components (e.g., first and second electronic communication devices, processor, memory, server, instructions).  The claimed process attempts to automate a standard human practice of recording important or sworn statements such as with a tape recorder.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites generic computer components (e.g., first and second electronic communication devices, processor, memory, server, instructions) at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Claim 9 is directed to an abstract idea. 
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to record an agreement between individuals amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the digital recording/archiving of data and manual processes being automated do not amount to significantly more than an abstract idea.  MPEP 2106.05(a) I. Claim 9 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geller, U.S. Patent Application Publication 2017/0132738 A1, hereafter referenced as GELLER.

Regarding claim 1, GELLER discloses:
A method for dynamically recording an agreement, (Figs. 1 and 2, a basic embodiment of tracking 100 sexual consent, and its underlying attributes; para. 0011; consent to sexual activity between two individuals is recorded and linked; para. 0004; the software application for memorializing consent to sexual activity may be activated just prior to the sexual activity; para. 0012) comprising:
receiving, from a first electronic communication device, (validation engine 300 may receive and record consent from one or more mobile devices; paras. 0011, 0012, 0015; each individual to the sexual encounter may have their own mobile device; para. 0005) a safe word (a safe word may be received as part of consent, e.g., ‘“I’m saying YES! Our safe word is CODE AB”’; para. 0018);
receiving, from the first electronic communication device, a voice signature from a user of the first electronic communication device; (Fig. 2, steps 148 and 156, consent to sexual activity is preferably biometric, including fingerprints and voice recognition, where verbal validation is tested for voice detection; para. 0018; engine 300 receives biometric fingerprints and voice recognition as part of captured data set 110; para. 0018)
sending, to the first electronic communication device, a unique code to display on the first electronic communication device; (Fig. 1, step 106 and Fig. 2, step 128, engine 300 of a first device ties two mobile devices together in a single transaction by providing a graphic information means such as a QR code to a first mobile device that can be captured on a second mobile device, where the QR code is a session token with a session identifier to identify a single transaction; para. 0015; session number may be a randomly generated number; para. 0014)
receiving, from a second electronic communication device, a scan of the unique code on the first electronic communication device; (Fig. 1, step 106 and Fig. 2, step 128, a second device captures the QR code from the first device and this is used to tie the first and second devices together in a single session by engine 300, where a web application on the second device receives the captured QR code; paras. 0011, 0012, 0015)
receiving, from the second electronic communication device, a voice signature from a user of the second electronic communication device; (Fig. 2, steps 148 and 156, second user on second device provides consent to sexual activity that is preferably biometric, including fingerprints and voice recognition, where verbal validation is tested for voice detection; paras. 0018, 0019; engine 300 receives biometric fingerprints and voice recognition as part of captured data set 110; para. 0018)
initiating audio recording on at least one of the first electronic communication device and the second electronic communication device, and receiving recorded audio of the audio recording; (Fig. 1, step 110, verbal consent is captured in an answer data set; para. 0018; oral consent statements are recorded and captured from the first and second individuals; para. 0004; see also claims 1 and 12 in GELLER)
storing the recorded audio at a central system, and (linked encounter record, including stored oral consent statements, are transmitted to and stored on a WAN master retention database 250; paras. 0004, 0005, 0022).
providing access to the recorded audio. (WAN master retention database 250 is a means of off-site persistent storage that saves the linked encounter records, including recorded voice signatures and verbal consent, for later retrieval in the event of an allegation of sexual assault, or other serious circumstance; para. 0022)

Regarding claim 6, GELLER discloses the method of claim 1.  GELLER further discloses:
receiving acceptance of terms of use from the second electronic communication device, and (Fig. 2, steps 132 and 134, engine 300 displays and receives agreement to terms of use; para. 0016; both first and second individuals use the same capture process 110 to receive terms of use; para. 0019)
prompting the second electronic communication device for the voice signature based on receiving acceptance of the terms of use. (Fig. 2, steps 148 and 156, second user on second device provides consent to sexual activity that is preferably biometric, including fingerprints and voice recognition, where verbal validation is tested for voice detection; paras. 0018, 0019; steps 148 and 156 in the app flow are after steps 132 and 134 where agreement to terms of use is captured; see Fig. 2)

Regarding claim 9, GELLER discloses:
A server (Figs. 3 and 4 depict a computer ecosystem 700 of the present invention, including computers 702 and server 710 which may communicate over network 712; para. 0023; server 710 may run software; para. 0031) for dynamically recording an agreement, comprising: (Figs. 1 and 2, a basic embodiment of tracking 100 sexual consent, and its underlying attributes; para. 0011; consent to sexual activity between two individuals is recorded and linked; para. 0004; the software application for memorializing consent to sexual activity may be activated just prior to the sexual activity; para. 0012)
a memory that stores instructions (Fig. 3, computer-readable medium 704 stores instructions that can process various embodiments of the present invention; storage may be a RAM, ROM, EPROM, or flash memory; paras. 0023, 0024), and 
a processor that processes the instructions, wherein, when executed by the processor, the instructions cause the server to implement a process that includes: (computers, including computers 702 and server 710, may include programmable data processing apparatus, e.g., a processor, for executing instructions; paras. 0027, 0028; applications may be accessed over the World Wide Web or other computer network; para. 0030)
The claimed instructions executed by the one or more processors in claim 9 correspond to the method in claim 1 and are rejected on the same grounds as being anticipated by GELLER as set forth above with respond to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over GELLER in view of Hodge et al., U.S. Patent Application Publication 2020/0367056 A1, hereinafter referenced as HODGE.

Regarding claim 2, GELLER discloses the method of claim 1.  GELLER further discloses:
receiving the voice signature from the user of the first electronic communication device (Fig. 2, steps 148 and 156, consent to sexual activity is preferably biometric, including fingerprints and voice recognition, where verbal validation is tested for voice detection; para. 0018; engine 300 receives biometric fingerprints and voice recognition as part of captured data set 110; para. 0018)

However, GELLER fails to explicitly teach:
receiving, from the first electronic communication device, information of a user of the second electronic communication device before the reception of the voice signature from the user of the first electronic communication device

However, in a related field of endeavor, HODGE pertains to a system for pairing a video capturing device and mobile devices, either directly or via  cloud-based system, using QR codes. The combination of GELLER with HODGE makes obvious:
receiving, from the first electronic communication device, information of a user of the second electronic communication device before receiving the voice signature from the user of the first electronic communication device (HODGE discloses pairing a mobile device, e.g., a first device, with a camera device, e.g., a second device, where the second device displays a QR code, where the QR code may encode information related to the user of the second device, such as a telephone number, email address, or other identifier, and where the first device captures the QR code and transmits the QR code to be received by a cloud system 103, which pairs the first and second devices; paras. 0090 and 0091; in combination with GELLER, the first device may receive identifying information of the 2nd device, e.g., a username or other identifier, and transmit that identifier to the validation engine 300, for encoding into the QR code, where this pairing step may be performed before both the first and second devices provide voice recognition and consents; see GELLER Fig. 1, step 106, tying disparate mobile devices together before capturing consent elements 110).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HODGE and GELLER, particularly the teachings about using QR codes to pair two devices, so that both devices can be securely linked.  One of ordinary skill would be motivated to make such a combination to utilize the secure pairing process of HODGE, so that only recognized, trusted devices are paired.  (para. 0084)  One of ordinary skill would further be motivated to make such a combination because the HODGE method of pairing devices is “simple and efficient.”  (para. 0005)
	Moreover, as set forth in GELLER, linking the records is vital for later retrieval in the event of an allegation of sexual assault or other serious circumstance, so it is important for the first and second communication devices and their respective users to be securely paired and for that linkage to be stored on a persistent, third party database.  (GELLER, para. 0022).

Regarding claim 3, GELLER discloses the method of claim 1.  GELLER further discloses:
wherein the unique code comprises a quick response code, (Fig. 1, step 106 and Fig. 2, step 128, engine 300 of a first device ties two mobile devices together in a single transaction by providing a graphic information means such as a QR code on a first mobile device that can be captured on a second mobile device, where the QR code is a session token with a session identifier to identify a single transaction; para. 0015; session number may be a randomly generated number; para. 0014)

	However, GELLER fails to explicitly teach:
wherein the quick response code comprises a deep link to an internet protocol address embedded therein.

However, in a related field of endeavor, HODGE pertains to a system for pairing a video capturing device and mobile devices, either directly or via  cloud-based system, using QR codes.  The combination of GELLER with HODGE makes obvious:
wherein the quick response code comprises a deep link to an internet protocol address embedded therein. (HODGE discloses that the QR code provides a link to a URL or web-server, where the URL may include an IP address or a domain, e.g., so that a mobile device can download the associated application for a camera or read product information about the camera; para. 0092; in combination with GELLER, the QR code in GELLER can embed an IP address or URL so that the second device may access such IP address/URL, e.g., to provide resources on safe and appropriate sexual conduct or to provide a link to the mobile application).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HODGE and GELLER, particularly the teachings about using QR codes to pair two devices and to embed information in the QR code, so that both devices can be securely linked and to give the user of the second device information about the consent service and/or to provide a link to download the applicable mobile application.  One of ordinary skill would be motivated to make such a combination to utilize the secure pairing process of HODGE, so that only recognized, trusted devices are paired.  (para. 0084)  One of ordinary skill would further be motivated to make such a combination because the HODGE method of pairing devices is “simple and efficient.”  (para. 0005)  One of ordinary skill would further be motivated to make such a combination so that the second device can easily locate the applicable mobile app needed to use the consent service.  (para. 0092).
	Moreover, as set forth in GELLER, linking the records is vital for later retrieval in the event of an allegation of sexual assault or other serious circumstance, so it is important for the first and second communication devices and their respective users to be securely paired and for that linkage to be stored on a persistent, third party database.  (GELLER, para. 0022).

Regarding claim 4, GELLER discloses the method of claim 1.  However, GELLER fails to explicitly teach:
wherein the scan of the unique code is captured by a camera on the second electronic communication device

However, in a related field of endeavor, HODGE pertains to a system for pairing a video capturing device and mobile devices, either directly or via  cloud-based system, using QR codes. The combination of GELLER and HODGE makes obvious:
wherein the scan of the unique code is captured by a camera on the second electronic communication device. (HODGE discloses that a mobile device has a camera; para. 0090; in combination with GELLER, the mobile device, such as a tablet or smartphone, includes the camera on a mobile device taught by HODGE to capture a QR code; GELLER, paras. 0012, 0015).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HODGE and GELLER, particularly the teachings about a mobile device having a camera.  One of ordinary skill would be motivated to make such a combination to utilize the secure pairing process of HODGE, so that only recognized, trusted devices are paired, which utilizes a QR code captured by a camera on a mobile device.  (para. 0084)  One of ordinary skill would further be motivated to make such a combination because the HODGE method of pairing devices is “simple and efficient.”  (para. 0005)  One of ordinary skill would further be motivated to make such a combination so that the second device can, using the camera and QR code, easily locate the applicable mobile app needed to use the consent service.  (para. 0092).
	Moreover, as set forth in GELLER, linking the records is vital for later retrieval in the event of an allegation of sexual assault or other serious circumstance, so it is important for the first and second communication devices and their respective users to be securely paired and for that linkage to be stored on a persistent, third party database.  (GELLER, para. 0022).

Regarding claim 5, GELLER discloses the method of claim 1.  However, GELLER fails to explicitly teach:
wherein the unique code automatically directs the second electronic communication device to an online application store. 

However, in a related field of endeavor, HODGE pertains to a system for pairing a video capturing device and mobile devices, either directly or via  cloud-based system, using QR codes. The combination of GELLER and HODGE makes obvious:
wherein the unique code automatically directs the second electronic communication device to an online application store. (scanning the QR code may redirect the mobile device to the Apple App Store or Google Play Store, for iOS and Android devices, respectively; para. 0093; combined with GELLER, the QR code in GELLER can embed metadata so that the second device is redirected to the Apple App Store or Google Play Store, as applicable, to obtain the mobile application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HODGE and GELLER, particularly the teachings about using QR codes to pair two devices and to embed information in the QR code, so that both devices can be securely linked and to direct the user of the second device to download the applicable mobile application via the Apple App Store or Google Play Store, as applicable.  One of ordinary skill would be motivated to make such a combination to utilize the secure pairing process of HODGE, so that only recognized, trusted devices are paired.  (para. 0084)  One of ordinary skill would further be motivated to make such a combination because the HODGE method of pairing devices is “simple and efficient.”  (para. 0005)  One of ordinary skill would further be motivated to make such a combination so that the second device can easily locate the applicable mobile app needed to use the consent service.  (para. 0092).
	Moreover, as set forth in GELLER, linking the records is vital for later retrieval in the event of an allegation of sexual assault or other serious circumstance, so it is important for the first and second communication devices and their respective users to be securely paired and for that linkage to be stored on a persistent, third party database.  (GELLER, para. 0022).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over GELLER in view of Dhodapkar, U.S. Patent Application Publication 2013/0303130 A1, hereinafter referenced as DHODAPKAR.

Regarding claim 7, GELLER discloses the method of claim 1.  However, GELLER fails to explicitly teach:
wherein the audio recording is streamed from the at least one of the first electronic communication device and the second electronic communication device until the recording is finished.

	However, in a related field of endeavor, DHODAPKAR pertains to recording in-call voice notes in wireless communicates between mobile devices.  The combination of GELLER and DHODAPKAR makes obvious:
wherein the audio recording is streamed from the at least one of the first electronic communication device and the second electronic communication device until the recording is finished. (DHODAPKAR discloses, in Fig. 5, that User Equipment (UE) 505 and 510 may each have mobile applications for conducting a voice call with voice notes, where voice recordings are streamed from one device to another, where voice recording starts at step 530 and ends at step 555; paras. 0037-0038; combined with GELLER, consent recordings can be streamed from the first and second devices to WAN master retention database 250 for safe and persistent storage; para. 0022; where the WAN in GELLER may be the internet or some other wide-area network such as a college campus network; para. 0011)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the streaming of audio recording teachings of DHODAPKAR to GELLER to securely store consent recordings to WAN master retention database 250.  As disclosed in DHODAPKAR, one of ordinary skill would be motivated to use DHODAPKAR’s voice recording teachings to comply with wiretapping laws and record consent to the audio recording.  (para. 0057).  One of ordinary skill would further be motivated to utilize DHODAPKAR’s teachings to streamline the audio recording process, as DHODAPKAR recognizes that disruption to conversion is a problem, much like how disruption could be a problem at the beginning of a consensual sexual encounter. (paras. 0002, 0003).

Regarding claim 8, GELLER discloses the method of claim 1.  However, GELLER fails to explicitly teach:
stopping the audio recording based on receiving a first predetermined trigger word from a user of the first electronic communication device and a second predetermined trigger word from a user of the second electronic communication device.

However, in a related field of endeavor, DHODAPKAR pertains to recording in-call voice notes in wireless communicates between mobile devices.  The combination of GELLER and DHODAPKAR makes obvious:
stopping the audio recording based on receiving a first predetermined trigger word from a user of the first electronic communication device (DHODAPKAR discloses that an originating device may use certain “trigger words” to begin recording and certain phrases such as “stop recording”, or other preset voice commands, to stop recording; paras. 0042, 0044 and 0048) and a second predetermined trigger word from a user of the second electronic communication device. (DHODAPKAR discloses that the target device may also understand voice commands; para. 0042; DHODAPKAR further discloses that the target device may send positive and negative acknowledges about recording / not recording; paras. 0052, 0053, 0055; combined with GELLER, because mutual consent is desired, both devices capture consents from both participants and require verbal voice commands from both participants to stop recording to ensure both participants have an opportunity to record their consent).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the audio recording teachings of DHODAPKAR to GELLER to securely store consent recordings to WAN master retention database 250.  As disclosed in DHODAPKAR, one of ordinary skill would be motivated to use DHODAPKAR’s voice recording teachings to comply with wiretapping laws and record consent to the audio recording from both parties.  (para. 0057).  One of ordinary skill would further be motivated to utilize DHODAPKAR’s teachings to streamline the audio recording process, as DHODAPKAR recognizes that disruption to conversion is a problem, much like how disruption could be a problem at the beginning of a consensual sexual encounter. (paras. 0002, 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hess, Amanda, “Consensual Sex: There’s an App for That,” Slate magazine, available at https://web.archive.org/web/20190507042209/https://slate.com/human-interest/2014/09/good2go-a-new-app-for-consenting-to-sex.html, published on Sept. 29, 2014.  Discloses Good2Go sexual consent app, available on iTunes and Google Play.
US 10761084 B1 (Lantz) discloses recording consent between two or more sexual partners. If both partners cannot prove certain information, including but not limited to their respective ages and respective levels of intoxication, a consent record will not be generated or a negative consent record will be generated. A “no” or negative record consent cannot be overridden by either of the two partners.
US 9934544 B1 (Whitfield) discloses a network-based consent management system that securely manages various aspects of consenting and agreeing to engage in physical relationships, including sexual relationships. For example, the system can manage processes such as requesting and obtaining consent, agreeing to provide consent, declining to provide consent, preemptively providing or declining consent without a consent request, verifying identities of individual users, verifying users' capacity to consent, and the like.
US 20170186115 A1 (Sheppard et al.) discloses a client driven referral management method may including recording the consent of parties to a referral fee agreement.
US 20200350072 A1 (McEwing et al.) discloses a system that obtains patient consent to sharing healthcare information and using QR code authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        /ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655